United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-909
Issued: August 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 16, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 19 and November 29, 2006 merit decision denying his
recurrence of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability on or after June 8, 2005 due to his April 4, 2002 employment injury.
FACTUAL HISTORY
On May 31, 2002 appellant, then a 47-year-old bulk mail clerk, filed a traumatic injury
claim alleging that he sustained an injury when he pulled a heavy mail sack on April 4, 2002. He
stopped work on April 5, 2002. The Office accepted that appellant sustained a herniated disc at
L4-5 and paid appropriate compensation for periods of disability. On September 5, 2003 he

underwent L4-5 laminectomy, facetectomy and discectomy procedures which were authorized
by the Office.
The results of August 3, 2004 magnetic resonance imaging (MRI) scan testing showed
stable postsurgical changes at L4-5 with epidural enhancement along the right lateral aspect of
the dural sac extending toward the right neural foramen compatible with epidural fibrosis, disc
degeneration at L4-5 with Type 1 degenerative end plate changes and a mild annulus bulge at
L4-5 with a small amount of extruded disc material extending three to four millimeters superior
to the disc space and causing only mild indentation of the ventral dural sac and mild
encroachment on the neural foramina.
On April 11, 2005 appellant returned to limited-duty work at the employing
establishment for four hours per day. He stopped work on June 8, 2005 and claimed that he
sustained a recurrence of total disability due to his April 4, 2002 employment injury.
On June 23, 2005 Dr. Keith L. Schaible, an attending Board-certified neurosurgeon,
stated that appellant reported a recent worsening in back pain without “neurological issues” and
he indicated that he was “unable to do work of any type.” The report for July 10, 2005 MRI scan
testing indicated that there had “not been a significant change from the prior study on August 3,
2004” and provided findings similar to those contained in the August 3, 2004 report. On
August 9, 2005 Dr. Schaible noted that appellant reported experiencing increased back and leg
pain beginning in June 2005, particularly upon increased activity. He indicated that recent MRI
scan testing was “not particularly different than the one he had last time.”
In an April 19, 2006 decision, the Office denied appellant’s claim that he sustained a
recurrence of total disability on or after June 8, 2005 due to his April 4, 2002 employment injury.
The Office found that he did not show a change in the nature and extent of his injury-related
condition or a change in the nature and extent of his limited-duty job requirements.
Appellant submitted a May 9, 2006 report in which Dr. Schaible stated that it was not
uncommon for patients with a “good discectomy” to continue to have disc pain and indicated
that he was concerned that he required additional surgical stabilization. Dr. Schaible stated:
“Again, it is my opinion that this is all related to the original injury.”
At a September 19, 2006 hearing before an Office hearing representative, appellant
argued that the reports of Dr. Schaible showed that he could not work after June 8, 2005 due to
his employment injury. After the hearing, he submitted more reports of Dr. Schaible. In a
September 8, 2006 report, Dr. Schaible indicated that appellant continued to report back and leg
pain and indicated that he was a candidate for L4-5 surgery. In a September 14, 2006 report, he
stated that appellant had failed all conservative measures since his surgery and was “totally
disabled indefinitely.”
In a decision dated a finalized November 29, 2006, the Office hearing representative
affirmed the Office’s April 19, 2006 decision.

2

LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a limited-duty position or the medical evidence of
record establishes that he can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he cannot perform such limited duty. As part of this burden the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.1
ANALYSIS
The Office accepted that appellant sustained a herniated disc at L4-5 on April 4, 2002.
He returned to limited-duty work and then stopped work on June 8, 2005 and claimed that he
sustained a recurrence of total disability due to his April 4, 2002 employment injury. The Board
finds that appellant did not submit sufficient medical evidence to show that he sustained a
recurrence of total disability on or after June 8, 2005 due to his April 4, 2002 employment injury.
In a June 23, 2005 report, Dr. Keith L. Schaible, an attending Board-certified
neurosurgeon, stated that appellant reported a recent worsening in back pain without
“neurological issues” and he indicated that he was “unable to do work of any type.” In an
August 9, 2005 report, he noted that appellant reported experiencing increased back and leg pain
beginning in June 2005, particularly upon increased activity. In a May 9, 2006 report,
Dr. Schaible stated that it was not uncommon for patients with a “good discectomy” to continue
to have disc pain and indicated that he was concerned that appellant required additional surgical
stabilization. He stated: “Again, it is my opinion that this is all related to the original injury.” In
September 8 and 14, 2006 reports, Dr. Schaible continued to indicate that appellant reported
back and leg pain, stated that he was a candidate for L4-5 surgery and noted that he was “totally
disabled indefinitely.”
In these reports, Dr. Schaible posited that appellant continued to have residuals of his
April 4, 2002 employment injury and suggested that this condition disabled him from work
beginning in June 2005. These reports, however, are of limited probative value on the relevant
issue of the present case in that Dr. Schaible did not provide adequate medical rationale in support
of his conclusion on causal relationship.2 He did not describe how the findings on examination and
diagnostic testing showed that appellant’s employment-related back condition had worsened such
that he could not perform his limited-duty work on or after June 8, 2005. In fact, there are almost
no objective examination findings listed in Dr. Schaible’s reports. The report for July 10, 2005
MRI scan testing indicated that there had “not been a significant change from the prior study on
August 3, 2004” and Dr. Schaible acknowledged as much in his August 9, 2005 report.

1

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

2

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

3

Dr. Schaible’s opinion on appellant’s back condition appears to be mostly based on
appellant’s own reporting of subjective symptoms. However, the Board has held that the fact that a
condition manifests itself or worsens during a period of employment3 or that work activities
produce symptoms revelatory of an underlying condition4 does not raise an inference of causal
relationship between a claimed condition and employment factors. Dr. Schaible indicated that
appellant’s L4-5 disc might have destabilized after his surgery but he did not present diagnostic
findings to support this assertion or explain how such a process could have constituted a
recurrence of his employment-related condition.
For these reasons, appellant did not show a change in the nature and extent of his injuryrelated condition. He also did not allege or show a change in the nature and extent of his limitedduty job requirements. The Office, therefore, properly denied his recurrence of disability claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of total disability on or after June 8, 2005 due to his April 4, 2002
employment injury.

3

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 29 and April 19, 2006 decisions are affirmed.
Issued: August 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

